                         Case 19-12821-AJC         Doc 173      Filed 04/12/19     Page 1 of 2




            ORDERED in the Southern District of Florida on April 12, 2019.




                                                                   A. Jay Cristol, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                                   www.flsb.uscourts.gov

          In re:                                                                Case No: 19-12821-AJC

          MAGNUM CONSTRUCTION MANAGEMENT, LLC,                                  Chapter 11

                   Debtor(s)
                                             /

                           AGREED ORDER DENYING VELTA YOUNG’S
                     AMENDED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          This matter coming to be heard on the Amended Motion for Relief from the Automatic Stay by Velta
          Young, Individually and as Personal Representative of the Estate of Bobie Young, Deceased
          Pursuant to 11 U.S.C. §362(d) and Fed. R. Bankr. P. 4001(a) (DE 116) (the “Motion”); counsel for
          the movant having advised the Court that, in light of the objections to the Motion filed by the Debtor
          and Greenwich Insurance Company (DE 149 and 156), the movant desires and the Debtor and
          Greenwich Insurance Company have agreed that the Motion be denied without prejudice; and the
          Court having considered the Motion, the objections thereto, and the representations of counsel for
          the movant, and good and sufficient cause appearing therefor, it is
              Case 19-12821-AJC      Doc 173      Filed 04/12/19   Page 2 of 2



       ORDERED that the Motion is denied without prejudice.


                                            ###




Submitted by:
Law Offices of Efrain Cortes, LLC
POB 590173
Ft. Lauderdale, FL 33359
(954) 486-5722
(954) 765-6345 fax

Efrain Cortes, is directed to serve a conformed copy of this Order on all interested parties
immediately upon receipt hereof and to file a certificate of service.
